Case 6:20-cv-00982-ADA Document 22-8 Filed 04/12/21 Page 1 of 2




                 Exhibit F
                Case 6:20-cv-00982-ADA Document 22-8 Filed 04/12/21 Page 2 of 2




                                                                                            Product Specifications

Detector
Method               Cassette Size Detector, Scintillator & Amorphous Silicon (a-Si)
Scintillator         Csl (Csl: TI)
Sensor               LANMIT (Large Area New-MIS sensor and TFT)
Pixel Pitch          125 Microns
Pixels               2,192 x 2,800 Pixels (6.1 Megapixels)
Imaging Area         Approximately 11 x 14 in (27.4 x 35 cm)
Standard             Sensor Unit, X-Ray Interface Box, Battery Charger, Detector Check-In
Configuration        Unit, Wireless Access Point (Including A/C Power)

Battery
Life                 Approximately 6.5 Hours
Recharge Time        Less Than 3 Hours
Performance          Approximately 140 Images (@100 Second Cycle, 1 Second Sleep)

Image Acquisition and Processing
 Image Processing Standard Advanced Multi-Frequency Processing
 A/D                14-bit
 Grayscale          4,096 Grayscale (12-bit)
 Preview Image      Approximately 3 Seconds After X-ray Exposure
 Full Image Display Approximately 5 Seconds After X-ray Exposure

Data Output and Network Connection
Wireless Standard IEEE 802.11n (2.4 & 5.0 GHz)
DICOM             DICOM 3.0 Compatible, Print Management Service Class (SPU), Storage
                  Service Class (SCU), and Others

Electrical and Environmental
Operating          Sensor unit: 41-95°F (5-35°C), Humidity 30-80% RH (non-condensing)
Environment

Physical Characteristics
Dimensions (W x L 12.1 x 15.1 x 0.6 in (307 x 384 x 15 mm)
x H)              (Detector unit only)
Weight            5.1 lbs (2.3 kg) (with battery)

Specifications are subject to change without notice.




      © 2015 Canon U.S.A., Inc. All Rights Reserved. Reproduction in whole or part without permission is prohibited.
